NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO ANTONIO MELENDEZ,                         No.   18-71050

                Petitioner,                     Agency No. A070-030-913

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 21, 2022**
                                  Anchorage, Alaska

Before: HURWITZ, BRESS, and H. THOMAS, Circuit Judges.

      Pedro Antonio Melendez petitions for review of a decision by the Board of

Immigration Appeals (“BIA”) dismissing his appeal from an order by an

Immigration Judge (“IJ”) denying asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252 and deny the petition.

      1. The IJ denied relief after making an adverse credibility determination. An

adverse credibility determination may be based on “the consistency between an

applicant’s statements and other evidence in the record.” Iman v. Barr, 972 F.3d

1058, 1064–65 (9th Cir. 2020). The IJ cited several inconsistencies between

Melendez’s testimony and his written declaration.         Most significantly, the IJ

observed that, although Melendez testified that his uncle was kidnapped and killed

by guerrillas in 1982, his written application for asylum made no mention of these

facts. The omission from Melendez’s written application of this alleged killing,

which the IJ stated was “one of the most important parts to his claim,” is not a mere

“detail,” but instead tells “a much different—and more compelling—story of

persecution than the initial application,” Silva-Pereira v. Lynch, 827 F.3d 1176, 1185

(9th Cir. 2016) (cleaned up). The record thus does not “compel the conclusion that

the omission[] [was] immaterial.” Id. at 1186 (quoting Kin v. Holder, 595 F.3d 1050,

1057 (9th Cir. 2020)). The credibility finding was supported under the “totality of

the circumstances and all relevant factors.” Alam v. Garland, 11 F.4th 1133, 1135

(9th Cir. 2021) (en banc).

      2. Nor did the BIA err in upholding the IJ’s determination that Melendez

failed to provide corroborating evidence in support of his claims. “[W]here it is

reasonable to expect corroborating evidence for certain alleged facts pertaining to


                                          2
the specifics of an applicant’s claim, such evidence should be provided,” or an

explanation should be given as to why it was not. In re S-M-J-, 21 I. & N. Dec. 722,

725 (BIA 1997) (en banc). Melendez claimed that two of his relatives were killed

by guerrillas. Yet, he provided no documentary evidence corroborating the alleged

killings. And, although Melendez claimed the threats to his family by guerrillas

came in the form of written notes, he did not provide any of these written threats.

The agency could conclude that Melendez “has not shown unavailability on this

record.” See 8 U.S.C. § 1252(b)(4) (“No court shall reverse a determination made

by a trier of fact with respect to the availability of corroborating evidence . . . unless

the court finds . . . that a reasonable trier of fact is compelled to conclude that such

corroborating evidence is unavailable.”).

      3. The adverse credibility finding supports the denial of asylum, withholding

of removal, and CAT protection because “the remaining evidence in the record is

insufficient” to establish Melendez’s eligibility for relief. Yali Wang v. Sessions,

861 F.3d 1003, 1009 (9th Cir. 2017).

      PETITION DENIED.




                                            3